        Case 1:20-cv-01805-CL          Document 14              Filed 03/04/21   Page 1 of 2



Daniel Snyder, OSB No. 78385
dansnyder@lawofficeofdanielsnyder.com
Carl Post, OSB No. 061058
carlpost@lawofficeofdanielsnyder.com
John Burgess, OSB No. 106498
johnburgess@lawofficeofdanielsnyder.com
LAW OFFICES OF DANIEL SNYDER
1000 S.W. Broadway, Suite 2400
Portland, Oregon 97205

Telephone: (503) 241-3617
Facsimile: (503) 241-2249

      Of Attorneys for Plaintiff




                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION




  SHEILA SCHATZ,                                         Case No. 1:20-cv-01805-CL

                        PLAINTIFF,                       STIPULATED NOTICE OF DISMISSAL

                        v.

  OPTIONS FOR SOUTHERN OREGON,

                        DEFENDANT.



      It is hereby stipulated by the parties that the parties have resolved this lawsuit and that the




PAGE 1 – STIPULATED NOTICE OF DISMISSAL
                                     LAW OFFICES OF DANIEL SNYDER
                                             Attorneys At Law
                                      1000 S.W. Broadway, Suite 2400
                                          Portland, Oregon 97205
                                    (503) 241-3617 | Fax (503) 241-2249
          Case 1:20-cv-01805-CL        Document 14              Filed 03/04/21   Page 2 of 2




Court may dismiss this lawsuit with prejudice, and without award of costs or attorney fees to

either side.

        DATED: March 4, 2021


                                                /s/ Daniel Snyder
                                                Daniel Snyder, OSB No. 783856
                                                dansnyder@lawofficeofdanielsnyder.com
                                                Telephone: (503) 241-3617
                                                Facsimile: (503) 241-2249
                                                       Of Attorneys for Plaintiff
               March 4, 2021
        DATED: _____________
                                                s/MaryannYelnosky
                                                _________________________________________
                                                Maryann Yelnosky, OSB No. 863200
                                                maryann@arboremploymentlaw.com
                                                Telephone: (503) 832-7075
                                                      Of Attorneys for Defendant




PAGE 2 – STIPULATED NOTICE OF DISMISSAL
                                     LAW OFFICES OF DANIEL SNYDER
                                             Attorneys At Law
                                      1000 S.W. Broadway, Suite 2400
                                          Portland, Oregon 97205
                                    (503) 241-3617 | Fax (503) 241-2249
